Opinion issued April 21, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00917-CV
———————————
IN RE Christian Miles Becker, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
Christian Miles Becker, has filed a petition for writ of mandamus challenging several
of the trial court’s orders in the underlying suit to modify the parent-child
relationship between relator and his daughter. 
The challenged orders include temporary orders modifying relator’s
possession of and access to his child, an order denying his special appearance
and plea to the jurisdiction, and an order denying his motion for
reconsideration.[1]  We dismiss relator’s petition for writ of
mandamus as moot.
          The subject
orders were signed by the Honorable Georgia Dempster, who no longer presides
over the 308th District Court, and the Honorable James Lombardino now presides
over the 308th District Court.  Pursuant
to relator’s request, we abated this mandamus proceeding in order to allow
Judge Lombardino to reconsider Judge Dempster’s rulings.  See Tex. R. App. P. 7.2(b) (“If the case is
an original proceeding under Rule 52, the court must abate the proceeding to
allow the successor to reconsider the original party’s decision.”).  Judge Lombardino has since vacated all orders
issued in the underlying suit and dismissed it for want of jurisdiction.  Because the underlying suit has been
dismissed and the subject orders are no longer in effect, the issues raised in
the petition are moot.  See In re Campbell, 106 S.W.3d 788, 788
(Tex. App.—Texarkana 2003, orig. proceeding).
          Accordingly,
we reinstate the mandamus proceeding and dismiss relator’s petition as
moot.  We also dismiss all outstanding
motions as moot and vacate our order granting relator temporary relief.    
PER CURIAM
Panel
consists of Justices Jennings, Higley, and Brown.




[1]
          The underlying case is styled In the Interest of E.L.B., Minor Child, No.
2010-28443 in the 308th District Court of Harris County, Texas, the Honorable
James Lombardino presiding.